internal_revenue_service national_office technical_advice_memorandum date number release date index uil nos case mis no tam-135731-01 cc ita b3 director of field operations laguna niguel taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer x y issue whether a ruling letter issued by the national_office to the taxpayer under the provisions of revproc_92_20 1992_1_cb_685 should be retroactively revoked or modified conclusion the taxpayer initiated a change_of_accounting_method without the consent of the commissioner for the year_of_change and failed to comply with the terms and conditions of the ruling letter and thus it is unnecessary to revoke or modify the ruling letter the taxpayer may not rely upon the ruling letter to amend returns filed in accordance with the unauthorized method tam-135731-01 facts in an application dated date the taxpayer timely filed a form_3115 requesting to change its method_of_accounting for three categories of items--sales returns markdown allowances and disputes and chargebacks each of these items was dealt with in a separate ruling letter and only the treatment of the third category disputes and chargebacks is included in this request for technical_advice the taxpayer requested the change for disputes and chargebacks for the taxable_year beginning date year_of_change according to the form_3115 the taxpayer was an s_corporation engaged in the trade_or_business of designing developing and marketing x the term disputes represented disagreements with customers over an entire invoice while chargebacks represented disagreements with customers over a portion of an invoice the taxpayer’s current method was to include income when a sale was made and invoiced and to maintain a reserve for disputes and chargebacks thus the taxpayer reduced gross_income by an allowance for the anticipated future disputes and chargebacks method the taxpayer’s proposed method was to take a deduction for disputes and chargebacks when the taxpayer determined that the disputed or questioned amount were uncollectible ie in the taxable_year when the dispute was finally resolved under sec_461 method between date and date the national_office considered whether the taxpayer’s method of recognizing income was correct and suggested that the proper method for the taxpayer would be to exclude invoiced amounts that were in question from income under sec_451 rather than to deduct these amounts when the dispute was resolved method while the form_3115 was pending the taxpayer assumed that the request would be granted and filed two returns for using method the proposed method change on date a conference of right was held during which method was suggested as the proper method the taxpayer should request rather than method accordingly by letter dated date taxpayer amended its method change request to reflect method as the new requested proposed method although taxpayer operated as an s_corporation at the time the application was sent in taxpayer changed its status to a c_corporation while the application was pending thus for the year_of_change taxpayer filed a final s_corporation return form_1120s for the year ended date and a c_corporation return form_1120 for the year ended date these two returns will be collectively referred to as the fye returns tam-135731-01 on date the national_office issued a ruling letter granting the taxpayer permission to change its method_of_accounting from method to method and giving the taxpayer a three-year spread of the sec_481 adjustment on date the taxpayer signed the consent agreement which included a notation stating that a pplicant intends to request a reconsideration the taxpayer pursued a reconsideration of the three-year spread period and argued that the change was a category b change that should result in a six-year spread on date the national_office issued a second ruling letter april ruling letter superceding the original ruling letter the second ruling letter was identical to the original ruling letter except the spread period was changed to six years following resolution of the category a versus category b issue taxpayer signed the second consent agreement without qualification on date in september of approximately four months after signing the second consent agreement taxpayer filed a form_1120 for its fiscal_year ended date fye return following method rather than method taxpayer did not file a return following method until september of when it filed a form_1120 for its fiscal_year ended date fye return the form_3115 and all federal_income_tax returns involved in this request for technical_advice were prepared by y an outside accounting firm on behalf of the taxpayer the taxpayer was placed under examination on date for its fye returns and on date for its fye return in all three returns the taxpayer reported the sec_481 a income attributable to the disputes and chargebacks using method in june of while the taxpayer was under examination the taxpayer raised an affirmative issue requesting that method be applied to the fye returns and later made the same request for the fye return prior to this point taxpayer did not make any attempts to amend its fye and returns in order to implement method moreover the taxpayer did not use method on any return until its fye return which was filed in september of after the taxpayer was under examination it is unclear whether the taxpayer disclosed the fact that it had filed the two fye returns using method the original proposed method change to national_office personnel handling the method change request however we note that the ruling letter ultimately issued to the taxpayer described the present method as method which suggests the national_office was unaware that the taxpayer had made an unauthorized change in method_of_accounting for the year_of_change moreover in correspondence dated date and date the taxpayer explained that the computation of its sec_481 adjustment was based on a reversal of sales relating to the year_of_change in essence we believe the sec_481 adjustment reflected a change from method to method rather than a change from method to method tam-135731-01 the april ruling letter granted permission for taxpayer to make the change from method to method under the facts as presented and subject_to a number of terms and conditions beginning with the year_of_change the pertinent terms and conditions of consent included the requirement that the taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed on the date it receives this letter on the method_of_accounting granted in this letter and that the taxpayer takes one-sixth of the sec_481 adjustment into account in computing taxable_income each taxable_year of the adjustment period beginning with the year_of_change under the heading examination protection the april ruling letter stated that a n examining agent may not propose that the taxpayer change the same method_of_accounting as that changed by the taxpayer under this ruling for a year prior to the year_of_change examination protection applies provided the taxpayer implements the change as proposed in accordance with the terms and conditions of this ruling and the ruling is not modified or revoked retroactively see section dollar_figure of revproc_92_20 under the heading consent agreement the april ruling letter provided that if the taxpayer agrees to the terms and conditions set forth above a duly authorized officer of the taxpayer is to sign and date the attached copy and return it within days from the date of this letter and the signed copy constitutes an agreement regarding the terms and conditions under which the change is to be effected within the meaning of sec_481 and as required by sec_1_481-4 moreover the consent agreement shall be binding upon both parties except that it will not be binding upon a showing of fraud malfeasance or misrepresention of a material fact in addition a copy of the executed consent agreement must be attached to the consolidated_income_tax_return for the year_of_change for further instructions see section dollar_figure of revproc_92_20 under the heading effect of this accounting_method change the april ruling letter stated the accounting_method change granted in this letter is a letter_ruling as defined in section dollar_figure of revproc_98_1 1998_1_irb_7 the taxpayer ordinarily may rely on this ruling subject_to the conditions and limitations set forth in sec_12 of revproc_98_1 when determining the taxpayer’s liability the district_director will ascertain whether the representations upon which this ruling was based reflect an accurate statement of the material facts the change in method_of_accounting was implemented as proposed there has been any change in the material facts on which the letter_ruling was based during the period the proposed method_of_accounting was used and there has been any change in the applicable law during the period the proposed method_of_accounting was used if the district_director finds that the letter_ruling should be tam-135731-01 modified or revoked the findings and recommendations of the district_director will be forwarded to the national_office for consideration before further action is taken by the district_director such referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_98_2 1998_1_irb_74 will be followed the district_director will also verify the sec_481 adjustment and otherwise determine whether the taxpayer has fully complied with the terms and conditions of this ruling law and analysis sec_446 of the internal_revenue_code provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 and sec_1 e i of the income_tax regulations provide that except as otherwise expressly provided a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary consent must be secured whether or not such method is proper or is permitted under the code or the regulations thereunder sec_1_446-1 of the regulations provides that in order to secure the commissioner’s consent to a change_of the taxpayer’s method_of_accounting the taxpayer must file an application on form_3115 during the taxable_year in which the taxpayer desire to make the change permission to change a taxpayer’s method_of_accounting will not be granted unless the taxpayer and the commissioner agree to the terms and conditions for effecting the change including the taxable_year or years in which any adjustment necessary under sec_481 is to be taken into account revproc_92_20 1992_1_cb_685 superseded by revproc_97_27 1997_1_cb_680 implements the provisions of sec_1_446-1 of the regulations and prescribes the administrative procedures for obtaining the required advance consent for a taxpayer’s change in accounting_method section dollar_figure of revproc_92_20 provides that the year_of_change is the taxable_year for which a change in method_of_accounting is effective that is the first taxable_year the new method is to be applied even if no affected items are taken into account for that year it is the first taxable_year for taking the net sec_481 adjustment if any into account and for complying with any other terms and conditions set forth in the commissioner’s consent letter section dollar_figure of revproc_92_20 provides that if a taxpayer changes it method_of_accounting without authorization or without complying with all the provisions of this tam-135731-01 revenue_procedure the taxpayer will be deemed to have initiated a change in method_of_accounting without obtaining the consent of the commissioner required by sec_446 of the code see subsection dollar_figure for the rule excluding a taxpayer from the scope of this revenue_procedure if a taxpayer is under examination for the taxable_year in which the taxpayer made an unauthorized change in accounting_method upon examination a taxpayer that has initiated an unauthorized change in method_of_accounting may be required to effect the change in an earlier or later taxable_year and may be denied the benefit of spreading the net sec_481 adjustment over the number of taxable years otherwise prescribed by this revenue_procedure see sub sec_2 section dollar_figure of revproc_92_20 provides that a taxpayer under examination may not request to change an impermissible method_of_accounting if the taxpayer is under examination for the year in which the taxpayer adopted the method and the method was an impermissible method_of_accounting with respect to the taxpayer in the year of adoption a taxpayer under examination may not request to change a method to which it changed without permission if the taxpayer is under examination for the year in which the taxpayer made the unauthorized method change section dollar_figure of revproc_92_20 provides that if a taxpayer under examination is not eligible to change an accounting_method under this revenue_procedure the change may be made by the district_director a ruling letter that grants a taxpayer permission to change its accounting_method is an agreement between the service and the taxpayer that a change may be made and contains the terms and conditions under which the change will be made the april ruling letter was specific in its terms conditions and adjustments first permission was granted for taxpayer to change its method_of_accounting from method to method beginning with the year_of_change second the books were to be kept on the new method for the year_of_change and subsequent taxable years third the taxpayer was required to take one-sixth of the sec_481 a adjustment into account in computing taxable_income each taxable_year of the adjustment period beginning with the year_of_change in this case while the taxpayer’s form_3115 was pending the taxpayer assumed that the original requested method change method would be granted and filed its fye and returns in accordance with method when a taxpayer is faced with filing a return for the year_of_change prior to the issuance of a change in accounting_method ruling letter that taxpayer must file the return in accordance with the present method if a ruling letter is subsequently issued granting permission to change to the proposed method the taxpayer may amend its previously filed return to implement the terms and conditions in the year_of_change the taxpayer failed to follow these procedures the implementation of method by the taxpayer for the fye and returns should be viewed as an unauthorized method change for which no permission was granted this change may be accepted or rejected by the district_director upon examination in accordance with section dollar_figure of revproc_92_20 tam-135731-01 the taxpayer argues that the unauthorized method change for the fye returns should be overlooked by the service because the national_office had not yet provided the taxpayer with a ruling letter by the filing due_date for those returns and because method resulted in a positive sec_481 adjustment which was more favorable to the government despite the taxpayer’s arguments however both the code and regulations under sec_446 make it clear that consent of the commissioner is necessary before a taxpayer makes a change in method regardless of whether the change is to a proper or permissible method the taxpayer argues that because the ruling letter was not issued until it did not have enough time to implement method by due_date of the fye and returns even assuming the taxpayer was not aware of the national office’s consideration of method prior to the due_date of the fye returns it is difficult to accept the taxpayer’s argument that it was not on notice or aware in time to implement method for the fye return the consent agreement for the april ruling letter was signed by the taxpayer on date and the fye return was filed approximately four months after this date in this situation we believe the taxpayer had ample opportunity to implement method on its fye return or at the very least to contact the service and request a modification to the year_of_change regardless of the merits of any length of notice arguments the fact remains that the taxpayer initiated an unauthorized method change in the taxpayer argues that there is no requirement in the consent agreement or revproc_92_20 stating that a taxpayer must implement a method change by the due_date of the return for the year_of_change or for any subsequent taxable_year the taxpayer essentially argues that by implementing method in its fye return after raising an affirmative issue requesting that method apply to allow the taxpayer to amend its fye and returns it has complied with the terms and conditions of the april ruling letter the taxpayer argues that it intended to implement method and did so at the first possible opportunity which was not until it filed its fye return given the complexity of the taxpayer’s returns the change in internal key tax personnel and the multiple state tax returns that were involved this argument requires that we ignore the taxpayer’s unauthorized method change even assuming we could do so by ignoring the specific requirements of sec_446 of the code and underlying regulations we do not believe taxpayer’s view comports with a literal reading of the terms and conditions of the consent agreement or the requirements of revproc_92_20 first permission was granted in the april ruling letter for taxpayer to change its method_of_accounting from method to method beginning with the year_of_change second the books were to be kept on the new method for the year_of_change and subsequent taxable years third the taxpayer was required to take one-sixth of the sec_481 a adjustment into account in computing taxable_income each taxable_year of the adjustment period beginning with the year_of_change none of these terms and conditions were followed by the taxpayer in the year_of_change or the tam-135731-01 following taxable_year in addition the taxpayer’s alleged inability to implement method prior to fye is not persuasive given that the taxpayer outsourced the preparation of its tax returns section dollar_figure of revproc_92_20 provides that the year_of_change is the taxable_year for which a change in method_of_accounting is effective that is the first taxable_year the new method is to be applied even if no affected items are taken into account for that year it is the first taxable_year for taking the net sec_481 adjustment if any into account and for complying with any other terms and conditions set forth in the commissioner’s consent letter we believe this language and other provisions of revproc_92_20 in conjunction with the language of the consent agreement contemplates a system where taxpayers implement the terms and conditions of a change in accounting_method granted under advance consent procedures in the year_of_change rather than waiting until they are under examination to try to implement the change where a taxpayer fails to take active and reasonable measures to implement the terms and conditions of a change in accounting_method for the year_of_change there is no longer a binding ruling letter or agreement upon which the taxpayer can rely in order to effectuate the change in a year subsequent to the year_of_change a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
